DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/713818 filed 4/5/22.  
Claims 1-18 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 8/11/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 4/5/22 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 103(a) as being obvious over BROWN ET AL. (US 6506954) and as evidence by ANDERSON ET AL. (WO2008034109; 3/2008) in their entirety.  Hereby referred to as BROWN and ANDERSON.  
Regarding claims 1-18:
BROWN teaches in claim 15 a process for converting methanol and optionally dimethyl ether to a product comprising olefins, C9+ aromatics and non-C9+ aromatics which comprises: a) combining a feedstream which contains methanol and optionally dimethyl ether with a feedstream substantially comprising C9 or C9+ aromatics produced in said process to provide a mixed feed; b) contacting said mixed feed in an oxygenate conversion zone with a catalyst comprising a porous crystalline material, said contacting step being conducted under conversion conditions including a temperature of 350 C. to 480 C. and a methanol and optionally dimethyl ether partial pressure in excess of 70 kPa, said porous crystalline material having a pore size greater than the critical diameter of toluene, and at least some of said C9 or C9- aromatics being alkylated by the methanol, and optionally dimethyl ether under said conversion conditions, to provide a product containing olefins, C9 or C9+ aromatics and non-C9 or non-C9+ aromatics; c) separating the product from said conversion zone into a light gas hydrocarbon fraction, a distillable hydrocarbon fraction, and an aqueous methanol fraction; d) recycling said aqueous methanol fraction to step a); e) compressing said light gas hydrocarbon fraction to provide a C1 -C2 hydrocarbon fraction and C3+ hydrocarbon fraction; f) collecting said C1 -C2 hydrocarbon fraction; g) introducing said C3+ hydrocarbon fraction and said distillable hydrocarbon fraction to a distillation column and withdrawing a C3 hydrocarbon overheads fraction, a C4 hydrocarbon and dimethyl ether fraction, a C5 hydrocarbon-toluene fraction, a mixed xylenes fraction, a C9 aromatics fraction and a C10+ aromatics fraction; h) treating said C4 hydrocarbon and dimethylether fraction with water and/or said aqueous methanol to provide a substantially C4 hydrocarbon stream which comprises C4 olefins and a substantially dimethylether-, methanol-, and water-containing stream; i) recycling said substantially dimethylether-, methanol-, and water-containing stream to step a); and j) treating said mixed xylenes fraction to provide a substantially p-xylene containing effluent stream and a mixed xylenes-containing effluent stream substantially comprising ethylbenzene, o-xylene and m-xylene.  Preferably, the porous crystalline material is an alumino-silicate zeolite and most preferably is ZSM-5 (col. 6 ln 39-40).  Any methanol feed comprising at least 60 wt. % of methanol may be used to provide methanol for the use in this invention. Substantially pure ethanol, such as industrial grade anhydrous methanol, is eminently suitable. Crude methanol, which usually contains from 12 wt.% to 20 wt. % water, or even a more dilute Solution, may also be used (col. 7 ln 31-38).  
BROWN does not explicitly disclose preparing a reaction mixture by adding at least two of: a quantity of bioethanol, a quantity of hydrocarbon, and a quantity of water to a reactor containment, and applying reaction conditions to the reactor containment thereby generating supercritical conditions for the reaction mixture and obtaining a product mixture. However, said limitations are merely a variation of BROWN based on the combining of feedstreams which contains methanol and optionally dimethyl ether with a feedstream substantially comprising C9 or C9+ aromatics, wherein methanol usually contains 12-20 wt.% water, moreover one of ordinally skilled in the art would recognize the conversion conditions as disclosed in BROWN.  Additionally, BROWN does not specifically state that they comprise a specific composition range of each component of a reaction mixture and catalyst.  However, this would be easily modified or optimized by a person skilled in the art through repeated experimentation which does not require a technical burden. In addition, such a limitation in the parameter range does not seem to be remarkable in the effects and properties relative to the rest of the range.  Furthermore, said limitations would be evident by ANDERSON.  ANDERSON teaches in the abstract methods that are able to efficiently convert cellular lipids to biofuels from lipid- containing biomass comprising a co-solvent of hydrocarbons (claim 15), water (claim 22), and the additional of alcohol which maybe ethanol (claim 12).
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
In addition, one of ordinary skilled in the art would recognize that adding duplicate / repeating process steps would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.  With regard to any differences in the claimed conversion amounts, the skilled artisan would have found it obvious to modify the process conditions in order to obtain the desired conversions. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Again, ANDERSON is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771